EXHIBIT 10.2.3

 

***Informal Translation – For Information Purposes Only***

 

Products manufacturing agreement

 

 

Dated August 31, 2005

 

 

Between

 

Samsonite

 

Samsonite NV

 

HB Group

 

and

 

Artois Plasturgie SAS

 

 

LEXENS

128, Boulevard Haussmann

75008 Paris

 

--------------------------------------------------------------------------------


 

This products manufacturing agreement (the “Manufacturing Agreement”) is dated
31 August 2005,

 

BETWEEN:

 

1.                  SAMSONITE EUROPE NV, a Belgian company, with a share capital
of EUR 3,665,105.76, having its registered office at Westerring 17 in 9700
Oudenaarde (Belgium), registered with the commercial register of Oudenaarde
under number 16.079, represented by Mr. Marc Matton, duly authorised by a
meeting of the board of directors held on 18 July 2005,

 

(hereafter referred to as the “PRINCIPAL”),

 

2.              SAMSONITE, a company with limited liability, with a share
capital of EUR 720,000, having its registered office at 27, rue de la
Rochefoucauld, 75009 Paris, registered with the commercial register of Paris
under number 652 024 159 RCS Paris, duly represented by Mr. Marc Matton, in his
capacity of chairman,

 

(hereafter referred to as “SAMSONITE”),

 

3.                  ARTOIS PLASTURGIE, a company with limited liability, with a
share capital of EUR 37,000, having its registered office at 128, Boulevard
Hausmann, 75008 Paris, registered with the commercial register of Paris under
number 483 173 308 RCS Paris, duly represented by Mr. Jean-Jacques Aurel, in his
capacity of chairman

 

(hereafter referred to as the “SUBCONTRACTOR” or the “CORPORATION”),

 

4.                  HB GROUP, a Luxembourg company, with a share capital of EUR
31,000, having its registered office at rue de l’Industrie, L-3895 FOETZ
(Luxembourg), registered with the commercial register of Luxembourg under number
B 109972, represented by Mr. Jean-Jacques Aurel, in his capacity of director,
duly authorised pursuant to a meeting of the board of directors of the company
dated 26 August 2005

 

(hereafter referred to as the “PURCHASER” or “HB GROUP”).

 

The Principal, Samsonite, the Subcontractor (or the Corporation) and the
Purchaser (or HB Group) are hereinafter collectively referred to as the
“Parties”.

 

--------------------------------------------------------------------------------


 

WHEREAS:

 

1.                                      Samsonite is the owner of and operates,
on the Site, a business consisting of the fabrication and manufacture of luggage
and plastic products (“produits de plasturgie”) known under the name «SIC ».
Until the Effective Date Samsonite operated the Business and acted as
subcontractor of the Principal.

 

2.                                      As a result of economic difficulties
experienced in the Activities and so as to avoid the hold of the Activities and
the closure of the Site, Samsonite has proceeded with the transfer of the
Activities to the Subcontractor, in the framework of a partial contribution of
assets. The operation provides for the conclusion of various agreements, amongst
others, the conclusion of an agreement relating to the manufacturing of the
Products through subcontracting and the lending of moulds for such manufacture.

 

3.                                      The Parties agree hereby on the terms
and conditions of the manufacturing of the Products and the lending of the
Moulds necessary for the manufacturing of the Products. This Manufacturing
Agreement is a condition precedent for the completion of the take-over referred
to herein. The terms and conditions for the manufacturing of No Name Products
(as defined in the No Name Products Manufacturing Agreement) are set out in a
separate agreement entered into by the Parties.

 

THE PARTIES HAVE AGREED AS FOLLOWS:

 

Article 1 :                DEFINITIONS AND INTERPRETATION

 

1.1                     DÉFINITIONS

 

Defined terms will have the same meaning as set out in the Agreement, the No
Name Products Manufacturing Agreement or in this Manufacturing Agreement:

 

Components refers to all loose parts and equipment (wheels, fabrics, handles,
locks, labels, packaging, etc.) determined at the sole discretion of the
Principal, other than the Raw Materials used for the composition of the COS and
used for the manufacture, injection, assembly or the packaging of the Products
or the Subcontracting Products.

 

Production Capacity refers to the production capacity of the Site at the
Effective Date with three Working Days production teams and one weekend
production team.

 

Bank Account of the Principal refers to the Bank Account of the Transferor.

 

Bank Account of the Subcontractor refers to the Bank Account of the Company.

 

Agreement refers to the transfer agreement of the shares of the Company and the
subordinated claims relating to the take-over of the Site Hénin-Beaumont
executed on 29 July 2005 between the Parties, as amended pursuant to the
Appendix.

 

COS (or Cost of Sales) refers to the nomenclature of the costs of the Products,
consisting of “Material” (= Raw Materials + Components) + “Labour” (direct
handiwork) + “Overhead” (indirect handiwork and costs related to the Products).

 

Traditional Retailers refers to the shops and businesses specialized in the
distribution of

 

2

--------------------------------------------------------------------------------


 

leather products, luggage and travel products.

 

Industrial Property Rights refers to all industrial or intellectual property
rights of the Principal or of the Affiliated Corporations notably relating to
the Products and the Subcontracting Products, their manufacture, their packaging
and/or all activities connected therewith, more specifically the Technical
Information, patents, protected or protectable trademarks and know-how, trade
names, company names, rights of conception, data bases, rights of reproduction
and implementation for each of the rights enumerated here above, as well as the
right to dispose of these rights or of similar rights in other countries.

 

In-Process refers to the goods and products during their formation in the
process of the manufacture of the Products

 

Activity Guarantee refers to the minimum quantity of Products or its equivalent
in turnover that the Principal undertakes to buy from the Subcontractor or to
the compensation that the Principal grants to the Subcontractor pursuant to
article 6 of the Manufacturing Agreement

 

Technical Information refers to all documents, all information given by the
Principal to the Subcontractor, including without restriction, instructions with
respect to the manufacture, the injection, the labelling, the packaging, the
storing, the maintenance and the quality and conformity inspection of the
Products or put at the disposal of the Subcontractor by the Principal.

 

Trademarks refers to the trademarks and the names used for the Products

 

Raw materials refers to the plastic materials, polypropylene products and
dyestuff determined at the sole discretion of the Principal, which are part of
the composition of the COS and supplied by the Principal or by a Third Party
approved by the Principal that are part of the composition of the Products or
the Subcontracting Products.

 

Spinner Wheels Model refers to the vertical suitcase model (“trolley” type) of
which more than two wheels can pivot around a vertical axe.

 

Products Moulds refers to the moulds including their monthly capacity, of which
the reference is listed in Annex 7.1, lent to the Subcontractor by the Principal
for the duration of the Period in the framework and for the execution of the
Manufacturing Agreement.

 

Quality level refers to the level of quality of the Products and the
Subcontracting Products corresponding to the books of the working posts at the
Site and to the test results and statistics listed in Annex 3.3 of the
Manufacturing Agreement.

 

Period refers to the period of 18 to 24 months starting on the Effective Date
and ending on 1 September 2007 or at any later date at which the Principal will
be released from its minimal obligations pursuant to Article 6 of the
Manufacturing Agreement or pursuant to the Agreement or the Related Agreements.

 

Products refers to the leather products and luggage having completed a complete
production cycle and ready to be sold to consumers, of which is listed in Annex
0.(a) (which may be completed and amended by the Principal at any time) and
manufactured in conformity with the Technical Information.

 

Subcontracting Products refers to the Components fabricated by the Subcontractor
and acquired by the Principal or the Affiliated Companies, of which a list is
attached as annex 0.(b) (which can be amended, completed or reduced by the
Principal at any time).

 

1.2                     INTERPRÉTATION

 

In the present Manufacturing Agreement, unless otherwise provided for:

 

3

--------------------------------------------------------------------------------


 

(i)                                    references to an article are references
to an article of this Manufacturing Agreement;

(ii)                                references to a provision of the law are
references to such provision as applied, modified, coordinated and include any
provisions arising therefrom;

(iii)                            references to words mentioned in plural include
references to the singular form and vice versa;

(iv)                               references to a person include references to
his successors and assignees;

(v)                                   the headings mentioned in this
Manufacturing Agreement are used for ease of reference and are not to be
considered in interpreting this Manufacturing Agreement;

 

Article 2 :                OBJECT

 

2.1                     Production and subcontracting of the Products and the
Subcontracting Products

 

In accordance with the terms and conditions of the Manufacturing Agreement, the
Principal grants to the Subcontractor the non-exclusive right to manufacture,
inject, mount, assemble, label, package, store and deliver the Products and the
Subcontracting Products for the Principal.  The Subcontractor undertakes to
exploit the rights granted in accordance with the terms and conditions of the
Manufacturing Agreement.

 

In accordance with the terms and conditions of the Manufacturing Agreement, the
Principal undertakes to order and buy the Products and the Subcontracting
Products from the Subcontractor, who undertakes to manufacture the Products and
to sell them exclusively to the Principal, or to sell them to any person
designated by the Principal.

 

2.2                     Maintenance of the production of the Products, the
Subcontracting Products on the Site – Prohibition on subcontracting – Observance
of the Quality and term obligations

 

The Subcontractor may not without the prior written consent of the Principal
subcontract, assign or transfer in any manner whatsoever in whole or in part,
the manufacture, injection, mounting, assembly, labelling, packaging, storing
(subject to the obligation of the Principal to remove as set out in article 4.1)
and the delivery of the Products and the Subcontracting Products to a Third
Party or carry out these activities in a place other than the Site.

 

The Subcontractor agrees to observe the Quality Level as well as the delivery
terms which will apply to him pursuant to the provisions of article 4 of the
Manufacturing Agreement.

 

The obligations stipulated in the preceding paragraphs constitute an essential
condition to the consent and obligations of the Principal under the Agreement
and the Related Agreements.

 

The Principal may, at any time by written notification addressed to the
Subcontractor, transfer or assign all or part of the rights and obligations
resulting from the Manufacturing Agreement or transfer or assign the
Manufacturing Agreement to an Affiliated Corporation, or to a Third Party,
provided that the Third Party takes over all

 

4

--------------------------------------------------------------------------------


 

of the obligations of the Principal or of the Affiliated Corporation, which will
remain responsible for the execution of these obligations, in particular, with
respect to the payment of all sums due pursuant to the Manufacturing Agreement.

 

The Principal may at any time complete, reduce or amend the list of the Products
and the Subcontracting Products of which a list is attached in annex 0.(a) and
0.(b) of the Manufacturing Agreement, it being specified that the Activity
Guarantee as set out in article 6 and the exclusivity obligations set out in
article 2.1 will continue to apply. Every decision entailing an increase or a
reduction of the list of Products or Subcontracting Products, will not enter
into force before one (1) month has lapsed following the notification made by
the Principal to the Subcontractor. The Subcontractor will not be able to
contend that he has or formulate a claim for indemnification, reimbursement or
compensation based on this decision to modify the annexes 0.(a) and 0.(b),
otherwise than as stipulated in article 6.

 

If the Principal decides to transfer, assign or licence the right to
manufacture, inject, mount, assemble, label, package, store and deliver the
Products, the Subcontracting Products or the Industrial Property Rights with
respect to the Products or the Subcontracting Products to a Third Party, the
obligations stipulated in the Manufacturing Agreement will continue to have
effect in respect of the Subcontractor and the Third Party until the end of the
Manufacturing Agreement.

 

Article 3 :                SPECIFICATIONS, PROVISIONING AND QUALITY OF THE
PRODUCTS AND THE SUBCONTRACTING PRODUCTS

 

3.1                     Specifications and Technical Information of the Products
and the Subcontracting Products

 

The Principal undertakes to provide the Subcontractor with the necessary
Technical Information for the operations of manufacture, injection, mounting,
assembly, labelling, packaging, storing, delivery of the Products or the
Subcontracting Products and any other operation subcontracted to the
Subcontractor in the framework of the Manufacturing Agreement.

 

If the Subcontractor is aware of any contradiction between the Technical
Information and the laws and regulations applicable to the Site, the
Subcontractor will inform the Principal thereof in writing within five
(5) Working Days. The Parties will consult with each other to find an amicable
solution to this situation. If the Subcontractor is not able to carry on the
manufacture of a Product or a Subcontracting Product because of the
non-conformity of the Technical Information with the laws and regulations
applicable to the Site, such situation shall not constitute a breach of the
Manufacturing Agreement.

 

The Subcontractor undertakes not to modify the Technical Information without the
prior written consent of the Principal.

 

The Principal may at any time by notification carry out modifications to the
Technical Information.  In such case, the new corresponding COS of the
corresponding Products

 

5

--------------------------------------------------------------------------------


 

and Subcontracting Products shall be fixed by the Subcontractor who shall update
the price list of the Products or the Subcontracting Products and who shall
notify the Principal hereof for control. The financial consequences of these
modifications shall benefit or shall be borne by the Principal.

 

Following notification of a modification of the Technical Information, the
Subcontractor undertakes to reduce the number of Products manufactured in
accordance with the old Technical Information.  Without prejudice to the
foregoing, the Principal shall buy the Products that are manufactured by the
Subcontractor under the old Technical Information that corresponds to firm
orders for the Products on the date of the notification of the modification of
the Technical Information.

 

The Principal and the Subcontractor shall each appoint two (2) responsible
people (the “Responsible Persons”), one being responsible for production and the
other for the quality of the Products and shall notify as soon as possible each
change in Responsible Person.

 

The Subcontractor undertakes to carry out the operations of manufacture,
injection, mounting, assembly, labelling, packaging, storing, delivery of the
Products and all useful operations and activities for the proper execution of
the Manufacturing Agreement in accordance with the Technical Information, with
good practice of manufacture, inspection and storing applicable to the Site,
with the instructions of the competent authorities, with the laws and
regulations in force, notably the norms of hygiene, security and environment
and, more generally, undertakes to maintain a Quality Level.

 

The Subcontractor shall notify as soon as possible any decrease in the Quality
Level.

 

3.2                     Supply of Raw Materials and Accessories for the Products
and the Subcontracting Products

 

The Subcontractor undertakes to buy from the Principal or from a person
appointed by the Principal, and the Principal undertakes to sell, or to cause to
be sold by each person appointed by it, to the Subcontractor, the Raw Materials
and the Components at the prices fixed or determined in article 5 of the
Manufacturing Agreement.

 

The Subcontractor undertakes to only use the Raw Materials and the Components
supplied by the Principal or supplied by any person appointed by the Principal
for the manufacture of the Products and the Subcontracting Products, and to only
use them for the manufacture of Products and Subcontracting Products.

 

All Raw Materials and all Components that have not been supplied by the
Principal or by a supplier appointed by the Principal, may only be used by the
Subcontractor for the execution of its activities in the framework of the
Manufacturing Agreement or may only be used in the production process of the
Products or the Subcontracting Products, with the prior written consent of the
Principal as to the source of the supply or the supplier of such Raw Material or
the Component.

 

6

--------------------------------------------------------------------------------


 

The Subcontractor may in no event change a supply source or a supplier of Raw
Material or Components appointed by the Principal without prior written consent
from the Principal. If the Subcontractor considers using a new (source of supply
or a new supplier of) Raw Material or Component, the Subcontractor shall inform
the Principal of its plans as soon as possible and shall provide the Principal
with all useful documentation and samples for the execution of quality tests by
the Principal.  The approval, the examination or the refusal of each new (supply
source or of each new supplier of) Raw Material or Component by the Principal is
discretionary and no reasons have to be given.

 

The Subcontractor undertakes to at all times have a sufficient stock of Raw
Materials and Components at its disposal to fulfil the orders of the Principal
within the limits determined in article 4 of the Manufacturing Agreement

 

The Subcontractor will keep all stocks of Products, Subcontracting Products,
In-Process and Raw Materials in such a manner so as to avoid any risk of
alteration or deterioration of the quality of the Products (including the
colour), of the Subcontracting Products of the In-Processes and of the Raw
Materials and will accept responsibility for the storing and the maintenance
thereof.

 

3.3                     Inspection of manufacture and quality of Products and of
Subcontracting Products

 

The Subcontractor is responsible for and will set up any procedure for
inspection of the manufacture and the quality of the Products and the
Subcontracting Products. The Subcontractor will inspect the quality of
manufacture and the delivery of the Products and the Subcontracting Products in
strict conformity and compliance with the Technical Information.

 

Provided that a notice period of 24 hours is observed, the Principal reserves
the right to carry out inspections of compliance with the Technical Information,
manufacture procedures, quality of the Products, of the Subcontracting Products,
of the Raw Materials and Components at any time.  The existence or the exercise
of this right shall in no event limit or reduce the obligations and the
responsibility of the Subcontractor in this respect.

 

In this respect, the Subcontractor shall provide the Principal or its
representative within five (5) Working Days following the request of the
Principal, with any information, all samples and all documents relating to the
inspection of manufacture and quality, as commonly used at the Site on the
Effective Date, requested by the Principal and the Subcontractor shall allow the
Principal or his representative to proceed with inspections, interventions or
audits directly at the Site, upon the request of the latter and without further
delay.

 

If the Principal carries out an inspection of the manufacture or of the quality,
he shall communicate the results of such inspection to the Subcontractor as soon
as possible.

 

In case of a decrease in the Quality Level, the Subcontractor undertakes to
immediately take all useful measures to restore the Quality Level.

 

7

--------------------------------------------------------------------------------


 

Moreover, in the event of a repeated or continuous decrease in the fabrication
quality or of delay in the delivery of the Products or the Subcontracting
Products, the Principal can send one of its teams onto the Site in order to
advise or indicate to the Subcontractor which measures should be taken to
reinstate the Quality Level; the Subcontractor shall bear all costs of these
interventions and the measures to re-establish the Quality Level, if these are
founded or justified..

 

3.4                     Forecasts and orders

 

The Principal shall supply to the Subcontractor a plan of the confirmed orders
and the provisional orders for twelve weeks, for the first time on 16
August 2005 and hereafter at the latest each month (M) with (i) for the months
(M) having four weeks, the first day of the third week, and (ii) for the months
(M) having five weeks, the first day of the fourth week.

 

The orders of the plan shall be definite for the first four weeks of the month
following the delivery of the plan (M+1) and provisional for the following
weeks.

 

The first production plan shall take into account the existing production
capacities at the Site at the date of the Manufacturing Agreement.

 

3.5                     The Parties shall meet weekly in order to consider any
modifications to the planning of the confirmed orders which are requested by the
Principal. The Subcontractor can accept or refuse such modifications. If he
accepts them, these modifications will be performed in accordance with the
Manufacturing Agreement.

 

The plan for the confirmed orders in accordance with the volumes set out in
article 4.3 or for which the modifications have been accepted by the
Subcontractor will qualify as an order form (the “Order Plan”).

 

Without prejudice to the derogatory or particular terms and conditions of the
Manufacturing Agreement, the Subcontractor shall adhere to the general
conditions of purchase of the Principal.  The Subcontractor confirm having
knowledge of these general conditions of the Principal.

 

The terms and conditions of the Manufacturing Agreement will prevail over the
general terms and conditions of purchase of the Principal.  The latter terms and
conditions will prevail over the terms and conditions of sale and other
documents of the Subcontractor.

 

3.6                     The Subcontractor undertakes to put at the disposal of
the Principal a Production Capacity of a minimum of fifty percent (50%), per
machinery and per month (including 50% of the production capacity of the No Name
Moulds put at the Subcontractor’s disposal for the manufacture of the No Name
Products and the Products), of the maximum Production Capacity existing at the
Effective Date. The Subcontractor undertakes to do its utmost best to fulfil the
orders of the Principal that exceed its monthly provisions by 15 percent (15%).

 

8

--------------------------------------------------------------------------------


 

Article 4 :                DELIVERIES

 

4.1                     The Products and Subcontracting Products shall be
delivered, packaged by the Subcontractor EX works (EXW) (as these terms are
defined in the 2000 Incoterms) on the Site in accordance with the Technical
Information. The Subcontractor undertakes to observe time periods for delivery
and the quantities indicated on the order forms of the Principal. The
Subcontractor is in charge of the loading of the Products and the Subcontracting
Products.  The Principal shall bear the costs and risks inherent in the
transport of the Products and the Subcontracting Products and shall do its best
to take delivery of the Products and Subcontracting Products according to
production and within a reasonable time period after the Subcontractor has made
them available.  The Principal takes on the obligation to take delivery of the
Products and the Subcontracting Products as they are available to ensure that
the Products and Subcontracting Products that are ready to be delivered, do not
exceed a quantity of Products and Subcontracting Products equal to one day of
Production Capacity. If the Principal does not take delivery of the quantities
of Products and Subcontracting Products that are delivered within the term
determined above, he shall bear the cost of the storage with which the
Subcontractor will be faced.

 

4.2                     The Principal will have eight (8) Working Days after the
delivery of the Products to verify the identification (i.e. the labelling, the
series numbers), the visible damage and the quantity of the Products and the
Subcontracting Products, and more generally, the correspondence of the
deliveries made by the Subcontractor with the Order Plan. If, within this time,
the Principal ascertains any visible damage, an insufficient quantity of
Products and Subcontracting Products or a discrepancy between the delivered
Products and the Subcontracting Products, and the terms of the Order Plan, the
Principal undertakes to notify the Subcontractor thereof within 48 hours
following the expiry of the said time period In the event of failure to do so,
the deliveries will be presumed to conform with the order forms and the Products
will be presumed to be free of visible defects or damage.

 

4.3                     The Principal has six (6) months following the delivery
of the Products and the Subcontracting Products to carry out any other
examination of the quality and the conformity of the Products and Subcontracting
Products with the specifications indicated in the Technical Information and to
ascertain the existence of defects, non-conformities, problems affecting the
delivered Products or Subcontracting Products. If the Principal ascertains that
the delivered Products or Subcontracting Products contain defects, problems or
anomalies or if they do not conform with the indicated specifications in the
Technical Information, the Principal undertakes to notify the Subcontractor
thereof within five (5) Working Days following the expiry of the said time
period. In case of failure to so, the Products and Subcontracting Products will
be presumed to be conform with the specifications indicated in the Technical
Information and to be free of fault.

 

If the Parties do not reach an agreement, within thirty (30) Working Days
following the receipt of the notification of the rejection of the products
referred to above, on the existence of problems, anomalies or lack of conformity
of the Products, the dispute will be submitted to an independent expert
appointed by the Parties.  If the Parties do not agree on the name of the expert
within five (5) Working Days following the expiry of 

 

9

--------------------------------------------------------------------------------


 

thirty (30) Working Days referred to above, the most diligent party may request
the appointment of an expert by the President of the Commercial Court of Paris
(“Président du Tribunal de commerce de Paris”). The expert has thirty (30)
Working Days to issue his report. The decision of the expert will be binding on
the Parties. If the decision of the expert confirms wholly or partially the
decision of rejection of the Principal, the latter may reject the Products. The
costs of the assessment by the expert shall be borne by the party in default. 
In the case of shared responsibility, the costs of the assessment by the expert
will be shared between the Parties in proportion to their respective
responsibility.

 

4.4                     With respect to the provisions of articles 4.2 and 4.3
above, the Principal may reject and send back Products and Subcontracting
Products that do not correspond with the specifications and quality norms
indicated in the Technical Information or that do not correspond with the terms
of the order forms, without having to pay for these Products. In such case, the
Subcontractor can replace the defective or non conforming Products and the
Subcontracting Products if he is able to comply with the terms determined in the
Order Plannings.

 

4.5                     If the Subcontractor does not replace the defective or
non conforming Products and Subcontracting Products within the terms agreed
upon, the Subcontractor shall indemnify the Principal for all damage or losses
which the Principal incurs as a result of the non-compliance of the
Subcontractor with the Product Manufacturing Agreement.

 

Article 5 :                PRICE AND PAYMENT MODE

 

5.1                     Raw Materials

 

During the entire Period, the Subcontractor will preferably purchase from
suppliers authorised by the Principal, or from the Principal, the authorised
supplier or the Principal will invoice the Subcontractor at delivery on the
basis of the unit price applicable for the Raw Materials ordered by the
Subcontractor and delivered by the authorised supplier or the Principal, as
indicated and determined in Annex 5.1. The price of the Raw Materials will be
readjusted each trimester as from the Effective Date, with effect from the first
day of the following trimester, based on the average price of the Raw Materials
noted during the current trimester.

 

The Principal shall decide in the same manner on the applicable unit prices and
their adjustments for the Raw Materials ordered by the Subcontractor with
suppliers agreed upon by the Principal.

 

The Principal shall notify the Subcontractor of the list of the unit sales
price, taxes not included, of the Raw Materials for the first time on 19
August 2005 and subsequently, within ten (10) Working Days before the end of
each trimester, taking into account any developments in the price of Raw
Materials during the said trimester.

 

10

--------------------------------------------------------------------------------


 

The new unit sales price, taxes not included, thus adjusted will be applicable
to orders of Raw Materials of the Subcontractor placed as of the first day of
the following trimester.

 

Each invoice shall, to the extent possible, state the number of the order of the
Subcontractor, the name, the reference and the quantities of Raw Materials
delivered.  The invoices shall be paid on the fifth (5th) of the month following
the month of receipt of the invoice.

 

The Subcontractor shall pay the Principal’s invoice by bank transfer to the Bank
Account of the Principal or directly to the agreed supplier appointed by the
Principal.

 

5.2                     Components

 

During the entire Period, if the Subcontractor purchases from the Principal, the
Principal will invoice the Subcontractor on delivery on the basis of the unit
price applicable to the quantities of Components purchased by and delivered to
the Subcontractor, as indicated and determined in Annex 5.2.

 

Each invoice shall, to the extent possible, state the number of the order of the
Subcontractor, the name, the reference and the quantities of Components
delivered. The invoices shall be paid on the fifth (5th) of the month following
the month of receipt of the invoice.

 

The Subcontractor shall pay the Principal’s invoice by bank transfer to the Bank
Account of the Principal.

 

The Principal guarantees, at the start of each calendar year and for the whole
of the calendar year, a fixed price for each Component, whether the Components
are purchased from the Principal or from a Third Party agreed upon by the
Principal.

 

5.3                     Price of the products

 

During the entire Period, the unit price of each Product (taxes not included) is
fixed and determined pursuant to a calculation method based on the COS.

 

The sales price taxes not included (“PVHT”) for each Product is determined in
accordance with the formula PVHT = COS/70%).

 

The Principal shall communicate the list of the current COS which are used as a
basis for the calculation of the sales price of the Products. The list of the
current COS for the year 2005 is present at the Site and at the disposal of the
Subcontractor.

 

The Subcontractor shall proceed with a readjustment, an increase or a decrease,
of the COS and which are used as a basis for the calculation of the unit sales
price of the Products:

•                  Regarding the Raw Materials: each three months as of the
Effective Date taking into account the readjustment of the price of the Raw
Materials in accordance with the conditions and methods described above in
article 5.1.

 

11

--------------------------------------------------------------------------------


 

•                  Regarding the Components: the 1st of March of each calendar
year based on the prices guaranteed by the Principal and in accordance with the
conditions and methods described above in article 5.2.

•                  Regarding the “Labour” and “Overhead”, the 1st of March of
each year in accordance with the index INSEE no. 064693845 – Trimester index of
monthly gross remuneration (private sector or semi public) such index being
fixed at the level 115.5 on 31 March 2005.

 

The Subcontractor shall notify to the Principal the list of the unit sales
price, taxes not included, of the Products for the first time on 1
September 2005, this list being annex 5.3 hereto.

 

Subsequently, the notification of the readjusted price list shall occur within a
term of ten (10) Working Days preceding each 1st of March or each 1st day of the
trimesters calculated as of the Effective Date.

 

The new unit sales prices, taxes not included, adjusted accordingly will apply
to the delivery of the Products as of the 1st day of the month following the
notification of a readjusted price list.

 

5.4                     Prices of the Subcontracting Products

 

During the whole of the Period, the unit price of each Subcontracting Product
(taxes not included) is fixed and determined in accordance with the current
analytic bookkeeping method of COS defined at its highest. The PVHT is
determined for each Subcontracting Product based on the formula: PVHT = COS/77%.

 

5.5                     Invoicing

 

The Subcontractor shall invoice the Principal at the delivery. Each invoice
shall, to the extent possible, indicate the name, the reference and the
quantities of the delivered Products. The invoices shall be paid at the end of
the month, the fifth (5th) of the month following the month of receipt of the
invoice. The Principal shall pay the invoice by bank transfer to the Bank
Account of the Subcontractor.

 

If adjustments of the invoices between the parties are necessary, each
adjustment will take the form of a credit note or a debit note.

 

The Parties may set off or compensate the debts and claims existing between them
in the framework of the Manufacturing Agreement, the Agreement or the Related
Agreements.

 

Article 6 :                QUANTITIES AND GUARANTEED TURNOVER

 

6.1                     The Principal undertakes to order from the Subcontractor
during the Period a minimum quantity of Products corresponding to a minimum
turnover of eleven million four hundred twenty-eight thousand (11,428,000) euros
(not including the Subcontractor’s turnover).

 

12

--------------------------------------------------------------------------------


 

6.2                     If the purchases by the Principal do not correspond to
the minimum turnover indicated here above, the Principal undertakes to transfer
to the Subcontractor compensation for fixed costs and the non-covered charges
that have been borne by the Subcontractor, calculated as follows, progressively
and cumulative per part of unrealised turnover as follows:

 

Turnover part

 

Compensation amount

From 11,420,000 € to 10,000,000 €

 

Unrealised turnover of the opposite part x 30%

9,999,000 € to 8,000,000 €

 

Unrealised turnover of the opposite part x 40%

7,999,000 € to 5,000,000 €

 

Unrealised turnover of the opposite part x 60%

< 5,000,000 €

 

100% of unrealised turnover on the opposite part

 

Article 7 :                THE PLACING OF MOULDS AT THE DISPOSAL

 

7.1. Ownership of the Products Moulds and other moulds

 

The Products Moulds and all other moulds serving in the production and
manufacturing of the Components are and will stay the property of the Principal
or the Affiliated Corporations.  The Products Moulds and all other moulds
serving or entering into production or the manufacturing of the Products or the
Components cannot be dissociated from the Principal’s and the Affiliated
Corporations’ Industrial Property Rights.  The Subcontractor agrees not to
contest or impair this property right in any way.

 

7.2. Loan of moulds for the injection of the shells of the Products:

 

The Principal grants to the Subcontractor the right to use the Product Moulds
and other moulds (listed in annex 7.1), which he will make available to it on
loan, for the manufacturing of the Products and the Components.  This right to
use the moulds is granted exclusively for the execution of the obligations of
the Subcontractor in the framework of the Manufacturing Agreement and
exclusively for the duration of the Period.

 

Article 8 :                OBLIGATIONS OF THE PARTIES

 

8.1                               SUBCONTRACTOR’S OBLIGATIONS

 

The Subcontractor reiterates the obligations undertaken under the Agreement and
declares and guarantees that during the entire duration of the Manufacturing
Agreement it:

 

(i)                                    will have at its disposal, maintain and
develop the necessary expertise, human and technical means, staff, plant and
equipment to produce, package, label, inspect the quality, store, hand over and
deliver the Products in accordance with the Manufacturing Agreement;

 

13

--------------------------------------------------------------------------------


 

(ii)                                will conduct and maintain at any time its
rooms, machines, equipment and procedures, notably of manufacture, in accordance
with French law and regulations in force and undertakes to ensure that its
employees are adequately trained and apply these laws and regulations;

 

(iii)                            will manufacture, package, label, test the
quality, store and deliver all the Products in strict conformity with the
specifications and quality norms detailed in the Technical Information and with
the applicable laws and regulations and maintain the Quality Level;

 

(iv)                               will not engage, nor try to engage or assist
a third party with a view to engaging any employee or any authorised person
(“mandataire social”) of the Principal, with the exception of Transferred
Employees, without the written consent of the Principal. This non-engagement
obligation will take effect on the date of the execution of the Agreement and
will remain in force for a duration of eighteen (18) months after the expiry of
the Manufacturing Agreement;

 

(v)                                   will observe the Intellectual Property
Rights, the trademarks and designs of the Principal or of the Affiliated
Corporations and the terms of the licence of rights granted to the Subcontractor
for the execution of the Manufacturing Agreement and will not make reference to
the Trademarks, to the products, moulds or names, company name of the Principal
or an Affiliated Corporation;

 

(vi)                               will not carry out or cause to be carried
out, in whatsoever manner, any modification or transformation of the moulds
given to it by virtue of article 7 of the Manufacturing Agreement without the
prior written consent of the Principal;

 

(vii)                           shall use the moulds lent to him by the
Principal by virtue of article 7 of the Manufacturing Agreement in an
appropriate manner, in accordance with their destination and the rules of art
and shall ensure that it keeps them in good condition for use.

 

(viii)                       any violation of the commitments and obligations
above will lead to the loss of the right to use the moulds lent to the
Subcontractor and the obligation to return them to the Principal or to any
Affiliated Corporation appointed by the Principal, without any delay and without
payment of any compensation by the Principal.

 

8.2                               PRINCIPAL’S OBLIGATIONS

 

The Principal may request the Subcontractor to manufacture the Products based on
the No Name Moulds (such term being defined in the No Name Products
Manufacturing Agreement).  Products manufactured based on these moulds will be
considered as being Products and must be manufactured, assembled, stocked as
every Product according to the Manufacturing Agreement.

 

14

--------------------------------------------------------------------------------


 

The Principal will not commercialise the Products manufactured based on the No
Name Moulds in the large distribution networks (“hypermarchés”) under any other
name than the “SAMSONITE” or “American Tourister” brands.

 

Article 9 :                INDUSTRIAL PROPERTY RIGHTS

 

9.1                     The Principal grants to the Subcontractor, exclusively,
a non-exclusive, non-assignable or non-transferable and free right to use the
Technical Information for the sole purpose of the Subcontractor executing its
obligations under the Manufacturing Agreement. To the extent that this right
applies to a given Product, the right will automatically end on the partial
termination or the non-application of the Manufacturing Agreement to this
Product. Otherwise, this licence to use will automatically end at the expiry,
for whichever reason, of the Period. At the expiry of this licence for a given
Product, the Subcontractor will give back to the Principal the corresponding
Technical Information, without keeping any copy thereof and will destroy all
internal documents with respect to or making reference to such Technical
Information.

 

9.2                     The Principal grants to the Subcontractor, exclusively,
a non-exclusive, non-assignable or transferable, and free of charge license to
use the patents necessary for the manufacturing of the Products.

 

9.3                     The Principal grants to the Subcontractor, exclusively,
a non-exclusive, non-assignable, non-transferable and free licence to use the
Trademarks for the sole purpose for the Subcontractor executing its obligations
under the Manufacturing Agreement. To the extent that this right applies to a
given Product, it will automatically end on the partial termination or the
non-application of the Manufacturing Agreement to this Product. Otherwise, this
licence to use will automatically end at the expiry, for whatever reason, of the
Period.

 

9.4                     The licenses and the rights to use the Industrial
Property Rights granted by the Manufacturing Agreement to the Subcontractor,
during the duration or after the expiry thereof, do not grant any property
right, right of reproduction, right to register a Trademark or a similar
trademark or a trademark that might cause confusion with this Trademark.

 

9.5                     The Subcontractor will not have any right to apply, use
or paste any Trademark, name or logo of the Principal or an Affiliated
Corporation on the Products, in conditions other than those stipulated in the
Manufacturing Agreement.

 

Article 10 :         AUTHORISATIONS

 

The Subcontractor undertakes to obtain, keep and maintain all necessary
authorisations for the execution of its obligations under the Manufacturing
Agreement.

 

15

--------------------------------------------------------------------------------


 

Article 11 :         RESPONSIBILITY

 

11.1              The Subcontractor undertakes to bear solely any damages
resulting from faults, prejudice (including any prejudice resulting from a loss
of turnover and those resulting from the penalties of large distributors
(“hypermarchés”), omissions, breaches and violations of the obligations under
the Manufacturing Agreement committed by its representatives, employees, agents,
with the exception of losses, costs, damages, law suits, claims due to the
negligence or the fault of the Principal or to one of its representatives,
employees or agents.

 

11.2              The Principal undertakes to bear solely any damages resulting
from faults, prejudice, omissions, breaches and violations of the obligations
under the Manufacturing Agreement committed by its representatives, employees,
agents, with the exception of losses, costs, damages, law suits, claims due to
the negligence or the fault of the Subcontractor or to one of its
representatives, employees or agents.

 

11.3              Each party shall notify the other party in writing and without
delay, of claims of Third Parties resulting from the execution of the
Manufacturing Agreement or from the Products, and each party shall, on demand of
the other party, grant assistance and reasonable cooperation in solving these
disputes.

 

Article 12 :         INSURANCES

 


THE SUBCONTRACTOR DECLARES THAT IT IS INSURED WITH AN INSURANCE COMPANY OF FIRST
RANG (“UNE COMPAGNIE D’ASSURANCE DE PREMIER RANG”) FOR ALL DAMAGE AND ALL ACTS
FOR WHICH IT MIGHT BE HELD RESPONSIBLE, IN THE FRAMEWORK OF THE MANUFACTURING
AGREEMENT. THE SUBCONTRACTOR UNDERTAKES TO MAINTAIN THE INSURANCE COVERAGE UNTIL
THE EXPIRY OF THE TIME LIMITS OF RECOURSE THAT THIRD PARTIES OR THE PRINCIPAL
MIGHT HAVE IN THE FRAMEWORK OF THE MANUFACTURING AGREEMENT.


 


THE SUBCONTRACTOR UNDERTAKES TO PAY ALL PREMIUMS SO THAT THE PRINCIPAL CAN
ASSERTS ITS RIGHTS IN ITS CAPACITY AS BENEFICIARY.


 


THE SUBCONTRACTOR UNDERTAKES TO COMMUNICATE ONE SAMPLE OF THE INSURANCE
CONTRACTS TO THE PRINCIPAL UPON THE FIRST REQUEST OF THE LATTER.


 

Article 13 :         CONFIDENTIALITY

 

The Parties agree to keep this Manufacturing Agreement, the Technical
Information and other information provided by the Principal, as well as the
operations realised in application thereof, in strict confidence in respect of
all Third Parties, and will ensure that their staff and agents observe the same
obligation.

 

This obligation will not apply where a Party, or an Affiliated Corporation, is
required or held to communicate information or a document relating to the
Support Agreement or a Related Agreement, by an administrative, judicial, legal,
regulatory or financial authority or a stock exchange (notably the NSEC or
NASD).

 

16

--------------------------------------------------------------------------------


 

Similarly, the Parties may communicate with their usual bankers, advisors,
accountants, account commissionaires, any information or document relating to
the Support Agreement or to a Related Agreement, the latter being bound by their
professional confidentiality regarding their clients.

 

Article 14 :         FORCE MAJEURE

 


AT A FIRST STAGE, A SITUATION OF FORCE MAJEURE WILL SUSPEND THE EXECUTION OF THE
MANUFACTURING AGREEMENT.


 


THE PRINCIPAL MAY, AS FROM THE OCCURRENCE OF A FORCE MAJEURE SITUATION WHICH HE
MAY REASONABLY SUSPECT WILL LAST AT LEAST TEN (10) DAYS, TAKE EVERY MEASURE
PERMITTING HIM TO ENSURE THE CONTINUATION OF THE MANUFACTURING OF THE PRODUCTS
AND THE SUBCONTRACTING PRODUCTS, INCLUDING HAVING THE PRODUCTS AND
SUBCONTRACTING PRODUCTS MANUFACTURED BY A THIRD PARTY.  THE SUBCONTRACTOR
ENGAGES ITSELF TO COOPERATE AND TAKE EVERY MEASURE PERMITTING THE PRINCIPAL TO
ENSURE THE CONTINUITY OF THE MANUFACTURING OF THE PRODUCTS AND THE
SUBCONTRACTING PRODUCTS, INCLUDING BY A THIRD PARTY, AND TO RETURN THE MOULDS
PUT AT ITS DISPOSAL.


 

In the event of force majeure, the quantity of manufactured Products during the
first month will not be taken into account for the previewed quantities set in
article 6.1.  If the force majeure situation continues longer than one month,
the quantities of manufactured Products will be taken into account for the
quantities stipulated in article 6.1 as from the second month.

 


IF A SITUATION OF FORCE MAJEURE EXISTS FOR MORE THAN THREE (3) MONTHS, THE
MANUFACTURING AGREEMENT WILL AUTOMATICALLY IPSO IURE AND WITHOUT NOTICE BE
TERMINATED, UNLESS THE PARTIES AGREE OTHERWISE.


 


EXPRESSLY CONSIDERED AS CASES OF FORCE MAJEURE OR ACTS OF GOD ARE THOSE USUALLY
UPHELD BY THE CASE LAW OF FRENCH COURTS AND TRIBUNALS, AND MORE SPECIFICALLY
GENERAL OR PARTIAL STRIKES, INSIDE OR OUTSIDE THE COMPANY, OR LOCK-OUT, UNDER
THE CONDITION THAT IT PREVENTS THE NORMAL EXECUTION OF THE MANUFACTURING
AGREEMENT, IT WILL BE DEEMED TO BE A FORCE MAJEURE CASE.


 

Article 15 :         DURATION AND TERMINATION

 

With respect to what is provided for in the Manufacturing Agreement, the present
Manufacturing Agreement enters into force on the Effective Date and expires on
31 August 2007 or at a prior date on which the Principal will be freed from his
minimal obligations in accordance with article 6 of the present agreement.

 

At least three months before the end of the Manufacturing Agreement, the
Principal can give notice to the Subcontractor to continue the Manufacturing
Agreement who remains free to accept or refuse.

 

Each Party can terminate the Manufacturing Agreement before the end of the
initial term of the Manufacturing Agreement or before the end of the renewal by
written notification to the other party:

 

17

--------------------------------------------------------------------------------


 

(a) in the event of the initiation of proceedings for an ad hoc mandate
(“ouverture d’une procédure de mandat ad hoc”), for recovery (“redressement”) or
for judicial liquidation and if a judicial administrator (“administrateur
judiciaire”) is appointed, it will be entitled to terminate the Manufacturing
Agreement in accordance with the legal provisions with respect to collective
procedures;

 

(b) in the event of voluntary dissolution or liquidation of the other party
decided by the tribunal;

 

(c) immediately, in case of failure by the Subcontractor to perform its
obligations under articles 2, 3, 4.1, 4.2, 5, 7.1 and 9 of the Manufacturing
Agreement;

 

(d) in the event of the other Party committing a breach of its contractual
obligations, with the exception of the failure by the Subcontractor to perform
one of its contractual obligations described above, and if this failure or
neglect continues for a period exceeding 30 Working Days from the notification
of such breach.

 

Article 16 :         CONSEQUENCES OF THE TERMINATION

 

16.1              Immediately after the total or partial termination of the
Manufacturing Agreement, for whatever reason, the Subcontractor shall interrupt
the manufacture and the packaging of the Products, cease to use the Trademarks
and the Patents, as well as the documents, instructions and information, and
notably the Technical Information with respect to the Products and their
manufacture, packaging, quality inspection, manipulation, storing and send back
to the Principal, without costs, all said documents, instructions and
information, without keeping copies, except for those required by law, destroy
all internal documents held in whatever format that contain Technical
Information or other information concerning the Products and their manufacture,
packaging, quality inspection, storing and certify to the Principal the
destruction in writing by a representative of the Subcontractor.

 

16.2              The Principal undertakes to take back all stocks of the
Products and of the In-Processes of the Subcontractor on condition that such
stocks correspond to firm orders placed by the Principal prior to the
termination. The Principal will take back at its discretion the stocks and the
In-Processes of the Subcontractor that do not correspond to firm orders received
by the Subcontractor before the termination of the Manufacturing Agreement.

 

In the event of the Principal deciding to take back the Products and the
In-Processes under the terms of article 16.2, it will pay for these Products at
the unit price provided for in Annexe 5.3, unless the Parties decide to prolong
the termination date of the Manufacturing Agreement to allow the Subcontractor
to transform the In-Processes into Products and to pay for these In-Processes
proportionally (pro rata). All stock of Products and In-Processes not taken back
by the Principal under this article, shall be destroyed immediately by the
Subcontractor, at the cost of the latter and following the written instructions
of the Principal.

 

18

--------------------------------------------------------------------------------


 

16.3              The Subcontractor shall return the Products Moulds lent to him
within a period of eight (8) Working Days.

 

Article 17 :         DISPUTES RELATED TO TECHNICAL DIFFICULTIES

 

17.1              Each dispute or disagreement (other than those foreseen in
article 5) between the Parties exclusively with respect to technical aspects of
the manufacture, the packaging, the labelling, the quality inspection, the
manipulation and the storing, has to be submitted to the representative bodies
of the Parties or to an expert in accordance with the provisions of article 17.

 

17.2              The representative bodies of each Party will meet as soon as
possible and within a maximum of five (5) Working Days from the written
notification of one party to the other to try to resolve the technical dispute
without having recourse to judicial procedures.

 

17.3              In the event that the Parties do not succeed in resolving the
technical dispute within fifteen (15) Working Days from the written notice, the
technical dispute will be submitted for the examination of an independent expert
appointed in accordance with article 17.4.

 

17.4              If the Parties do not come to an agreement on the appointment
of an expert within five (5) Working Days following the request by one of the
them, the expert will be appointed by the President of the Commercial court of
Paris (“Président du Tribunal de commerce de Paris”) at the request of the most
diligent party.

 

17.5              When the expert is appointed:

 

(a) The thus appointed expert will have to (i) determine rapidly the place and
the reasonable time within which he will talk with the Parties, request the
communication of the documents that are useful to him for the resolution of the
dispute and formulate observations to the Parties and to any concerned third
party and (ii) render his reasoned decision within twenty (20) Working Days from
the receipt of all information requested from the Parties, under article 17.

 

(b) The Parties undertake reciprocally to provide the expert with all proof,
documents and information at their possession that is useful to the expert for
the understanding of the dispute. These documents should be communicated rapidly
and in any case within five (5) Working Days from the notification of the expert
requesting communication of the said information and documents.

 

(c) If the expert has not rendered his decision within forty (40) Working Days
following his appointment, each Party may solicit the communication of a new
expert under the conditions provided in paragraphs (a) and (b) here above.

 

(d) The decision of the expert will, except in case of manifest error, be final
and binding upon the Parties.

 

19

--------------------------------------------------------------------------------


 

(e) The costs and expenses of the expert will be borne by the Party in fault or
in breach. In the case of shared responsibility, the costs of the expert’s
assessment will be divided amongst the Parties in proportion to their respective
responsibility.

 

Article 18 :         COSTS AND EXPENSES

 

The Principal and the Subcontractor will bear their own respective costs and
expenses incurred with a view to preparing the Manufacturing Agreement and the
realisation of the planned operations under the Manufacturing Agreement,
including, without being limited thereto, the fees and disbursements of the
advisors and offices of accounting experts and possible agents or
intermediaries.

 

Article 19 :         APPLICABLE LAW AND COMPETENT JURISDICTION

 

All disputes with respect to the conclusion, execution or interpretation that
would arise as a result of the Manufacturing Agreement will be resolved in
accordance with French law.

 

All disputes with respect to the conclusion, execution or interpretation of the
Manufacturing Agreement will, in first instance, be submitted to the
jurisdiction of the Commercial Court of Paris.

 

Article 20 :         NOTICES

 

All notices and other communications made or exchanged between the Principal and
the Subcontractor shall be done by registered letter with acknowledgment of
receipt or by hand delivered letter and countersigned as acknowledgment of
receipt by the addressee or by extrajudicial act to the addresses and persons
mentioned hereafter or to any other address or person notified in the forms of
the present article.

 

For SAMSONITE

Mr Marc Matton

27, rue de la Rochefoucauld

75009 Paris

 

With copy to:

Mr Frédéric Boucly

Lexens

128, Boulevard Haussmann

75008 Paris

 

20

--------------------------------------------------------------------------------


 

For the Principal

 

SAMSONITE EUROPE NV

Mr Marc Matton

Westerring 17,

9700 Oudenaarde

Belgium

 

With copy to:

Mr Frédéric Boucly

Lexens

128, Boulevard Haussmann

75008 Paris

 

For the Purchaser:

 

Mr Jean-Jacques AUREL

HB GROUP

Rue de l’Industrie

L-3895 Foetz

 

With copy to:

Fauvet La Giraudière & Associés

Avocats à la Cour

92 avenue d’Iéna

75008 Paris

 

For the Corporation:

 

Mr Jean-Jacques AUREL

At the Corporation’s seat

 

With copy to:

Fauvet La Giraudière & Associés

Avocats à la Cour

92 avenue d’Iéna

75008 Paris

 

Article 21 :         MISCELLANEOUS

 

Failure to exercise or delay in the exercise by the beneficiaries of a right or
a recourse that is granted to them by the Manufacturing Agreement, shall never
constitute a waiver of this right or recourse. Equally, the punctual or partial
exercise of any of their rights or recourses will not prevent the later or
different exercise of these rights or recourses.

 

The rights and recourses granted by the present (agreement) are cumulative and
come in addition to the other rights and recourse provided by law.

 

In the event that one or more provisions of the Manufacturing Agreement is
considered illegal, non written or inapplicable, the Manufacturing Agreement
shall be interpreted as if it

 

21

--------------------------------------------------------------------------------


 

did not contain the said provisions and the invalidity or the inapplicable
nature of the said provisions shall not affect the validity of the other
provisions of the Manufacturing Agreement, which will remain valid and in full
force.

 

Signed in Paris on 31 August 2005 in 4 originals

 

 

  /s/ Marc Matton

 

  s/s Jean Jacques Aurel

 

Samsonite Europe NV

Artois Plasturgie

 

 

  /s/ Marc Matton

 

  s/s Jean Jacques Aurel

 

Samsonite SAS

HB Group

 

22

--------------------------------------------------------------------------------